Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
This office action is in response to a communication received 10/28/2021, which amends claims 1 and 63, cancels claim 57, adds claim 68, and is hereby acknowledged.
During an interview held on 10/29/2021, based on the discussion between the applicant and the examiner, claims 1, 49 and 63 have been further amended, and claims 61 and 68 cancelled.
Claims 1, 49-56, 58-60 and 62-67 have been examined and are rejected.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ritwik Chatterjee Reg. No. 75,313 on October 29, 2021. 

Claims 1, 49 and 63 have been amended, and claims 61 and 68 cancelled, as follows: 

a network driver; and
at least one processor configured to:
identify local network addresses on the local network reserved for use;
identify a block of local network addresses that do not conflict with the reserved local network addresses;
select at least one local network address from the block based at least in part on a negotiation with the remote device using the block of local network addresses that do not conflict with the reserved local network addresses;
assign, to the network driver, the selected at least one local network address as an address of the local device for use in communicating with the remote device securely over the public network, wherein the remote device is a mobile device; 
identify at least one remote network address that lacks conflict with the selected at least one local network address [[of]]for the remote device for use in communicating with the local device securely over the public network;
add the at least one remote network address to the reserved local network addresses based at least in part on identifying the at least one remote network address; and
, wherein performing one or more of the identification, assignment, and negotiation operations is in response to a name service request for a name corresponding to the remote device.
49.         (Currently Amended)  The system of claim 1, wherein the local device is a mobile device. 
61.         (Canceled)
63.         (Currently Amended)  A method, performed by a system on a local network, for automatically avoiding address conflicts when communicating securely over a public network between a local device, associated with the local network, and a remote device, located outside the local network, the method comprising:
identifying local network addresses on the local network reserved for use;
identifying a block of local network addresses that do not conflict with the reserved local network addresses;
selecting at least one local network address from the block based at least in part on a negotiation with the remote device using the block of local network addresses that do not conflict with the reserved local network addresses;
assigning, to the network driver, the selected at least one local network address as an address of the local device for use in communicating with the remote device securely over the public network, wherein the remote device is a mobile device; 
for the remote device for use in communicating with the local device securely over the public network;
adding the at least one remote network address to the reserved local network addresses based at least in part on identifying the at least one remote network address
communicating with the remote device using the network driver based on the assigned at least one local network address, wherein performing one or more of the identification, assignment, and negotiation operations is in response to a name service request for a name corresponding to the remote device.
68.         (Canceled)

Response to Arguments
In view of the applicant’s claim amendments and arguments, the rejection of claims 1, 49-56, 58-60 and 62-67 under 35 U.S.C. 103 is hereby withdrawn.

Allowable Subject Matter
	Claims 1, 49-56, 58-60 and 62-67 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883. The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458